Case 1:19-cv-02689-LLS Document 76-3 Filed 05/27/20 Page 1 of 2




                          Exhibit 3
                                                Case 1:19-cv-02689-LLS Document 76-3 Filed 05/27/20 Page 2 of 2


                                                                             Plaintiff's Interest Calculations

                                                                                                                                            Total Amounts Due
                                                                        6.5% Interest        Payment Due        Cumulative Amount Due                                Amount of Default
                                                   Principal Amount                                                                        After Adding Default
 Period        Dates                                                       Amount         (principal + interest  Before Adding Default                             Interest Due at End of
                                                   Due on the Note                                                                           Interest At End of
                                                                       Due on the Note   due on the note only) Interest At End of Period                                   Period
                                                                                                                                                   Period
          10/20/2017
    1     to 1/20/2018   Interest Only                            ‐       1,960,212.37           1,960,212.37              1,960,212.37             2,002,209.25                41,996.88
          1/20/2018 to
    2     4/20/2018      Interest Only                            ‐       1,960,212.37           1,960,212.37              3,962,421.62             4,046,392.39                83,970.77
          4/20/2018 to
    3     7/20/2018      principal + interest          14,955,633.71      1,917,599.06          16,873,232.77             20,919,625.16            21,362,949.27               443,324.11
          7/20/2018 to
    4     10/20/2018     principal + interest          14,955,633.71      1,696,542.50          16,652,176.21             38,015,125.48            38,820,733.69               805,608.21
          10/20/2018
    5     to 1/20/2019   principal + interest          14,955,633.71      1,470,159.28          16,425,792.99             55,246,526.68            56,430,164.59             1,183,637.91
          1/20/2019 to
    6     2/21/2019      interest (short period)                            430,815.91             430,815.91             56,860,980.50            57,284,711.64               423,731.14
          2/21/2019 to   Acceleration of note
    7     4/20/2019      on 2/21/19                    74,778,168.57      3,215,285.63          77,993,454.20            135,278,165.84          137,136,850.78              1,858,684.94
          4/20/2019 to
    8     7/20/2019                                                                                                      137,136,850.78          140,043,024.86              2,906,174.08
          7/20/2019 to
    9     10/20/2019                                                                                                     140,043,024.86          143,010,785.95              2,967,761.09
          10/20/2019
   10     to 1/20/2020                                                                                                   143,010,785.95          146,074,743.07              3,063,957.11
          1/20/2020 to
   11     4/20/2020                                                                                                      146,074,743.07          149,170,327.00              3,095,583.94
          4/20/2020 to
   12     5/1/2020                                                                                                       149,170,327.00          149,517,709.96                347,382.95

Total                                              119,645,069.70      12,650,827.12         132,295,896.82                                    149,517,709.96            17,221,813.14




Unrestricted
